Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 2, 4-10, 12-21, 23, and 24 are allowed over the closest references cited below.

The present invention is drawn to a solid catalyst component comprising a reaction product of a halide containing magnesium compound with an epoxy compound, an organic phosphorus compound, a titanium compound, an organosilicon compound, and an internal electron donor, wherein the solid catalyst component is free of side reaction products between a carboxylic acid or an anhydride thereof and a magnesium compound or a titanium compound, and wherein the solid catalyst component has a particle size from about 5 microns to about 70 microns, on a 50 % by volume basis.  
Another embodiment of the invention is a process of preparing a solid catalyst component comprising:  a)  dissolving a halide-containing magnesium compound in a mixture, the mixture comprising an epoxy compound, an organic phosphorus compound, and a hydrocarbon solvent to form a homogeneous solution, b) treating the homogeneous solution with a first titanium compound in the presence of an organosilicon compound to form a precipitate, and c) treating the solid precipitate with a second titanium compound in the presence of a non-phthalate electron donor to form the solid catalyst component, wherein the process is free of carboxylic acids and anhydrides.  
See claims for full details.  

Guo et al. (US 2013/0296510) discloses a catalyst prepared by contacting magnesium chloride, epoxy chloropropane, tributyl phosphate, and tetraethoxysilane in toluene.  Phthalic anhydride and titanium tetrachloride were added to the reaction mixture, followed by addition of di-n-butyl phthalate. A resulting precipitate that formed was treated with two successive aliquots of titanium tetrachloride, resulting in the formation of a solid catalyst component.  The solid catalyst component is combined with triethylaluminum and cyclohexylmethyl dimethoxysilane in a reactor to form an active polymerization catalyst.  



Guo et al. (CN 105622789) discloses a solid catalyst component prepared by contacting magnesium chloride, epichlorohydrin, and tributyl phosphate in toluene.  After two hours, phthalic anhydride and two successive aliquots of titanium tetrachloride.  A solid catalyst component is collected and combined with triethylaluminum and methylcyclohexyl dimethoxysilane to for an active polymerization catalyst.    

Cai et al. (CN 101724105) teaches preparation of a solid catalyst component by contacting magnesium chloride, epichlorohydrin, and tributylphosphate in toluene, followed by addition of phthalic anhydride and tetraethoxysilane.  The solution is cooled and titanium tetrachloride and 2,4-pentanediol dibenzoate as an internal electron donor is added, followed by a second addition of titanium tetrachloride.  The solid catalyst component obtained after filtration is combined with triethylaluminum and methylcyclohexyl dimethoxysilane to for an active polymerization catalyst.   

Spencer et al. (H2060) teaches preparation of a solid catalyst component by reacting magnesium chloride, epoxy chloropropane, and tributylphosphate in toluene.  Phthalic anhydride and titanium tetrachloride are added, and as a solid product begins to precipitate, a quantity of diisobutyl phthalate is added.  A solid catalyst component is isolated and is used to prepare an active catalyst by combining with triethylaluminum and cyclobutyl cyclohexyl dimethoxysilane.  

None of these references teaches the solid catalyst component of claims wherein the solid catalyst component is free of side reaction products between a carboxylic acid or an anhydride thereof. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
January 21, 2022